Citation Nr: 1713534	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-36 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 9, 2013 and in excess of 50 percent thereafter for allergic rhinitis/sinusitis.

2.  Entitlement to an initial compensable rating prior to October 9, 2013 and in excess of 30 percent thereafter for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1979 to December 1984.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2007 and September 2010, the Board remanded the case.  In March 2013, the Veteran testified at a Travel Board hearing at the RO in Los Angeles, California before the undersigned.  In August 2013, the Board remanded these issues, again, for additional evidentiary development.

In a December 2013 VA rating decision, the RO assigned the service-connected GERD a 10 percent disability rating effective from October 9, 2013 and continued a noncompensable rating for the allergic rhinitis/sinusitis.  A supplemental statement of the case was issued explaining these actions.  

In a May 2015 VA rating decision, the RO assigned the service-connected allergic rhinitis/sinusitis a 50 percent disability rating and assigned the service-connected GERD a 30 percent disability rating, both effective from October 9, 2013.  In that rating and in a subsequent notice letter the Veteran was informed that this represented a complete grant of the appeal as to these issues and indicated the appeal would be cancelled.  While the 50 percent rating is the maximum schedular rating for sinusitis, the 30 percent rating is not the maximum for GERD, and as such a supplemental statement of the case should have been issued and appellant offered an opportunity to present evidence for an extraschedular rating for sinusitis and a further increased rating for GERD.  These matters will be discussed in the REMAND section below.  See AB v. Brown, 6 Vet. App. 35 (1993).  The matter has worked its way back to the Board and a written presentation on the Veteran's behalf has been made by his representative.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the March 2013 Board hearing transcript and VA treatment records dated from August 1998 to May 2016.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The Board notes that the issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an ear condition, to include otitis, and if so whether it may be allowed, and entitlement to service connection for bilateral hearing loss and tinnitus are not currently before the Board and the Veteran is waiting to be scheduled for a videoconference hearing before the Board to discuss these issues.

The issues of the increased ratings for the disorders at issue, after October 9, 2013, will be REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  Prior to October 9, 2013, the Veteran's service-connected allergic rhinitis/sinusitis was not manifested by at least one incapacitating episodes per year of sinusitis; at least three non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; any sinus surgery, to include radical; constant sinusitis; nor allergic or vasomotor rhinitis with polyps or without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

2.  Prior to October 9, 2013, the Veteran's service-connected GERD was as likely as not manifested by at least mild symptomatology closely analogous for duodenal ulcer; not shown were epigastric distress with dysphagia, pyrosis, and regurgitation, substernal or shoulder pain, and/or productive of considerable impairment of health; nor pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating prior to October 9, 2013 for allergic rhinitis/sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Codes 6510, 6522-6514 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to an initial 10 percent rating, but no higher, prior to October 9, 2013 for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.20, 4.21, 4.27, 4.114, Diagnostic Codes 7305, 7399-7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned for allergic rhinitis/sinusitis and GERD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

For both issues decided herein on appeal, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  

With regard to the March 2013 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss her complaints regarding allergic rhinitis/sinusitis and GERD.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

There was also substantial compliance with the April 2007, September 2010, and August 2013 remand directives as to the issues decided herein.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected allergic rhinitis/sinusitis and GERD in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

For informational purposes, the Board notes that the discussion herein concerns ratings prior to October 9, 2013.  This period was covered by a December 2013 supplemental statement of the case, informing the Veteran and his representative of the decision and evidence pertinent to that point.  As noted in the remand below, consideration of the propriety of the ratings assigned after that date is premature, pending further development by the AOJ.

Allergic Rhinitis/Sinusitis

The Veteran filed her initial claim requesting service connection for sinusitis on October 4, 2000.  In the October 2002 VA rating decision, service connection for sinusitis was denied and the Veteran perfected the appeal to the Board for appellate review.  The issue was remanded by the Board in April 2007 for additional evidentiary development.  In an April 2010 VA rating decision, service connection for allergic rhinitis/sinusitis was granted because the disability was deemed to be directly related to her military service.  The Veteran was assigned a noncompensable (0 percent) disability rating for the entire appeal period effective from October 4, 2000.  See 38 C.F.R. § 4.97, Diagnostic Code 6522-6514.

Within one year of the April 2010 VA rating decision, the Veteran submitted a timely notice of disagreement and perfected the appeal to the Board for an initial compensable rating for allergic rhinitis/sinusitis.  In September 2010 and August 2013, the issue was remanded by the Board.  As noted above, in a May 2015 VA rating decision, the RO increased the disability rating to 50 percent disabling, effective October 9, 2013.  See 38 C.F.R. § 4.97, Diagnostic Code 6510.

The General Rating Formula for Sinusitis, provided for diagnostic codes 6510 through 6514, provides the following: a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating, the maximum available, following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

For VA purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514, Note.

Under Diagnostic Code 6522, a 10 percent evaluation is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side; and a 30 percent evaluation, the maximum available, is assigned for allergic or vasomotor rhinitis with polyps.  

A polyp is defined as "an abnormal protruding growth from a mucous membrane."  Dorland's Illustrated Medical Dictionary, 1514 (31st ed. 2007).

Initial Compensable Rating prior to October 9, 2013

The Board considers whether an initial compensable rating for allergic rhinitis/sinusitis is warranted at any time prior to October 9, 2013, to include within one year prior to the date of claim on October 4, 2000. 

September 2000 VA computed tomography (CT) imaging results of the Veteran's sinuses revealed other than mild mucoperiosteal thickening of the ethmoid air cells, and mild left deviation of the nasal septum. Paranasal sinuses are clear.  The osteomeatal units are clear.  There are no air fluid levels.

Review of VA treatment records document the following treatment and symptoms for allergic rhinitis/sinusitis.  In July 2000, she reported sinus congestion/sinus headache for the previous 3 months with occasional epistaxis.  The VA treating physician assessed the Veteran with possible chronic sinusitis.  In August 2000 she reported the left sinus was tender to touch and treated for sinusitis.  In September 2000 the Veteran reported ear "fullness" and tenderness over the left sinus.  From October 2000 to December 2000, VA treating physician noted the Veteran's left sinus congestion was improving with medication.  In July 2003, she reported feeling some pressure over nose bridge and denied sneezing, runny nose, and watery eyes.  Clinical evaluation showed nasal turbinates mildly swollen and no tenderness over sinuses or discharge.  She was assessed with allergic rhinitis/chronic sinusitis with stable treatment and no signs or symptoms of an infection.  Assessments of chronic sinusitis were further noted in February 2005, October 2006, and January 2008.

In an April 2008 buddy statement, T.G. reported the Veteran has a lot of sinus problems without any further specifications.  The Veteran also reported in a May 2008 statement that sinusitis makes her head hurt

At the December 2009 VA examination for ear, nose, and throat (ENT), the Veteran reported a long history of sinus problems since early 1980s, complaints of nasal congestion and chronic postnasal drip, and when she gets sinus infections she has some epistaxis, intermittent nasal congestion.  Clinical evaluation revealed very edematous mucosa and clear rhinorrhea, very large inferior turbinates, no mucopurulence, no polyps.  Following the clinical evaluation, the examiner diagnosed the Veteran with allergic rhinitis, cannot rule out chronic sinusitis 

December 2009 VA CT imaging results of the Veteran's sinuses revealed her paranasal sinuses are well developed and well aerated without evidence of air fluid levels or areas of mucoperiosteal thickening.  Mild mucosal thickening maxillary sinuses.  The ostiomeatal complex units are patent.  Patent sphenoethmoid recesses.

March 2011 CT imagining results of the Veteran's sinuses revealed rhinitis and airway hyperactivity.

At the March 2013 Board hearing, the Veteran reported ongoing medication, to include antibiotics, for sinus infections, as well as post-nasal drip, sinus swelling, and constant headaches and face pain.  She also reported missing 4 to 5 days per month, and sometimes a week at a time, from work due, in part, to her sinuses.

At the October 2013 VA Disability Benefits Questionnaire (DBQ) examination for sinus and rhinitis through MSLA Medical Corporation, the examiner noted the Veteran did not have any incapacitating or non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The examiner also noted the Veteran has not had any sinus surgery.

At the December 2014 private DBQ examination for sinusitis/rhinitis, the examiner also affirmed the Veteran has not had any sinus surgery.

After review of the pertinent evidence of record during the appeal period, as discussed above, the Board finds that prior to October 9, 2013, the Veteran's service-connected allergic rhinitis/sinusitis was not manifested by at least one incapacitating episodes per year of sinusitis; at least three non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; any sinus surgery, to include radical; constant sinusitis; nor allergic or vasomotor rhinitis with polyps or without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  As a result, the benefit sought on appeal for an initial compensable rating prior to October 9, 2013 is denied.

GERD

The Veteran filed her initial claim requesting service connection for stomach cramps on October 4, 2000.  In the October 2002 VA rating decision, service connection for stomach condition was denied and the Veteran perfected the appeal to the Board for appellate review.  The issue was remanded by the Board in April 2007 for additional evidentiary development.  In an April 2010 VA rating decision, service connection for GERD was granted because the disability was deemed to be directly related to her military service.  The Veteran was assigned a noncompensable (0 percent) disability rating for the entire appeal period effective from October 4, 2000.  See 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.

Within one year of the April 2010 VA rating decision, the Veteran submitted a timely notice of disagreement and perfected the appeal to the Board for an initial compensable rating for GERD.  In September 2010 and August 2013, the issue was remanded by the Board.  As noted above, in a December 2013 VA rating decision, the RO increased the disability rating to 10 percent, effective October 9, 2013, and in a May 2015 VA rating decision, the RO increased the disability rating to 50 percent disabling, effective October 9, 2013.  See 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.

In addition to the provisions of Code 7399-7346, under which the 10 percent and later 30 percent ratings were assigned, the Board has considered a rating under the criteria of Diagnostic Code 7305.  This Code offers a basis for a more favorable rating to the Veteran for the period prior to October 9, 2013. 

The rating criteria under Diagnostic Code 7305 for duodenal ulcer provide a 10 percent rating when mild; with recurring symptoms once or twice yearly.  A 20 percent rating when moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating when moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating, the maximum available, is warranted when severe; or pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Pursuant to the schedule of ratings for the digestive system, specifically under diagnostic codes 7345 and 7354, "incapacitating episodes" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See 38 C.F.R. § 4.114.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.2.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the digestive system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  Thus, in this case, Diagnostic Code 7399 denotes an unlisted condition of the digestive system, and the AOJ determined that the rating criteria most analogous to the Veteran's service-connected GERD are encompassed in Diagnostic Code 7346.

Under Diagnostic Code 7346 for hiatal hernia, a compensable rating of 10 percent 
is warranted when two or more of the symptoms for the 30 percent evaluation are of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating, the maximum available, is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Initial Compensable Rating prior to October 9, 2013

The Board considers whether an initial compensable rating for GERD is warranted at any time prior to October 9, 2013, to include within one year prior to the date of claim on October 4, 2000.

Review of VA treatment records document the Veteran's ongoing medication for GERD, as specifically noted in December 2000, June 2003, and July 2003.  In March 2001 she reported epigastric discomfort.  The Veteran was also advised in June 2003 and July 2003 to eat more frequent meals, smaller portions, and elevate the head of her bed.

In an April 2008 buddy statement, S.G. reported the Veteran lived with his family during a time when she was very ill.  He often helped the Veteran, particularly with lifting, because she had severe stomach pains.  He also reportedly observed the Veteran vomit for several minutes at a time and stay in bed for days because of stomach pains.

In a May 2008 statement, the Veteran reported she still has stomach pain which causes her to "miss work sometimes to the tune of a reprimand which puts [her] job in jeopardy [and] she was on Family Medical Leave for [her] stomach which ended in April of 2008."

In an August 2008 private statement, Dr. H.C. characterized the Veteran's episodic epigastric pain as dyspeptic symptoms.

In a January 2009 private statement, Dr R.A. noted the Veteran's intermittent epigastric pain lasting hours and chronic cholecystitis with cholelithiasis.

At the December 2009 VA examination for stomach, duodenum and peritoneal adhesions, the examiner noted the Veteran's current treatments for GERD include restricted diet, antacids, and proton pump inhibitors.  Review of her medical history revealed nausea on a weekly basis and belching, but no incapacitation due to stomach or duodenal disease, abdominal colic, vomiting, abdominal distention, gnawing or burning pain, or episodes of hematemesis or melena, vomiting, diarrhea.  Upon clinical evaluation, the Veteran demonstrated abdominal tenderness and mild epigastric tenderness and no significant weight loss, malnutrition, or anemia. 

At the March 2013 Board hearing, the Veteran reported being on a restricted diet, advised to lose weight, was told she was anemic then put on medication to increase her iron levels, and experiences reflux.

After a review of the pertinent evidence of record during the appeal period, as discussed above, the Board finds that prior to October 9, 2013, the Veteran's service-connected GERD was as likely as not manifested by at least mild symptomatology closely analogous for duodenal ulcer.  Thus, under Code 7305, a 10 percent rating can be assigned considering the doctrine of reasonable doubt.  A rating in excess of 10 percent under the applicable codes is not warranted however as the evidence does not show epigastric distress with dysphagia, pyrosis, and regurgitation, substernal or shoulder pain, and/or productive of considerable impairment of health; nor pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  As a result, a 10 percent rating, but no higher is warranted for GERD prior to October 9, 2013.

Additional Considerations

The Board has considered the Veteran's, and her buddies, reported history of symptomatology related to her service-connected allergic rhinitis/sinusitis and GERD pursuant to seeking VA compensation benefits.  She is competent to report symptoms and observations, to include pain, discomfort, nausea, tenderness, headaches, and swelling, because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  However, her statements do not rise to a level of competency to identify the specific levels of impairment according to the appropriate diagnostic codes and relevant rating criteria for these service-connected disabilities.  In this case, such competent evidence concerning the nature and extent of the Veteran's allergic rhinitis/sinusitis and GERD has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Her statements have been considered in the award of 10 percent rating for GERD.

Next, the potential application of various provisions of Title 38 Code of Federal Regulations has been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board notes that a veteran may be awarded an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board considers whether higher ratings, in excess of the schedular ratings currently assigned for this time period, are warranted for the service-connected allergic rhinitis/sinusitis and GERD on an extra-schedular basis.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate prior to October 9, 2013.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case at any time prior to October 9, 2013.

On an individual disability basis, the Board finds that the record does not show that the Veteran's individual disabilities were so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period prior to October 9, 2013.  See 38 C.F.R. § 3.321(b)(1).

The Veteran further reported at the March 2013 Board hearing to missing 4 to 5 days per month, and sometimes a week at a time, from work due, in part, to her sinuses and in a May 2008 statement to missing time from work due to stomach pain.  She also submitted in May 2013 a copy of her work attendance history dated from May 2001 to February 2013.  Nevertheless, the Board finds the Veteran's exceptional disability pictures prior to October 9, 2013 do not rise to the level of other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) as "governing norms," to include marked interference with employment or frequent periods of hospitalization due to the service-connected status post anal fissure.  As a result, no referral is required for the appeal period prior to October 9, 2013.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008).

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met prior to October 9, 2013.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the disabilities on appeal have been in effect for the appropriate periods on appeal.  Accordingly, staged ratings are inapplicable, other than assigned herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A total rating based on individual unemployability (TDIU) was assigned, effective June 23, 2015.  Finally, a TDIU is not warranted prior to October 9, 2013 because the Veteran does not contend, and the evidence does not show, that her service-connected disabilities rendered her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record shows that she was gainfully employed during the appeal period in question. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeals for an initial higher rating for allergic rhinitis/sinusitis and a rating in excess of 10 percent for GERD prior to October 9, 2013.

ORDER

An initial compensable rating prior to October 9, 2013 for allergic rhinitis/sinusitis is denied.

An initial compensable rating of 10 percent, but no higher, prior to October 9, 2013 for GERD is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

As noted above, by rating decision of May 2015, a 50 percent rating was assigned for allergic rhinitis/sinusitis, and a 30 percent rating was assigned for GERD, both effective October 9, 2013.  The rating action and the notice letter to the Veteran informed her that this constituted a complete grant of the benefits on appeal and that the appeal was considered closed.

This is not quite the case.  The appeal had been ongoing for several years, as the discussion above highlights, and the ratings for the earlier period remained at issue.  That matter on appeal was decided above.

As to the period after October 9, 2013, the Board agrees that the maximum schedular rating was assigned for allergic rhinitis/sinusitis, but appellant was not given the opportunity to argue that an extra schedular rating might be in order.

Moreover, as to the GERD, the 30 percent rating assigned was not the maximum schedular rating that could be assigned.  As such, termination of that appeal, without the appellant indicating satisfaction was premature.  See AB v. Brown, 6 Vet. App. 35 (1993).  On this matter, at least, a supplemental statement of the case should have been issued.


In view of the foregoing, this case is REMANDED to this extent for the following action;

1.  The Veteran and her representative are hereby informed that the 50 percent rating assigned for the allergic rhinitis/sinusitis.  If they are satisfied with the schedular rating assigned, they need take no action, and the appeal as to this issue may be closed.  If they desire extraschedular consideration, they should, in appropriate time (no more than 90 days from the date of this document) so indicate to the AOJ and make appropriate argument or offer appropriate evidence on the extraschedular matter.  If neither the appellant nor her representative responds, that will be taken to mean they are satisfied with the schedular rating and do not desire extraschedular review or consideration.

2.  Thereafter, after 90 days has passed, the AOJ should either consider the extraschedular matter above, or close the appeal as to that issue, and issue a supplemental statement of the case on the issue of an increased rating for GERD, over 30 percent from October 9, 2013.

3.  The Veteran and her representative are then to be offered a reasonable opportunity to respond to any development including the supplemental statement of the case.  Any unresolved matter should be returned to the Board in accordance with applicable provisions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


